DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/24/2021 wherein claims 1, 18, 22, 26 and 27 have been amended and claims 15 and 30 have been cancelled.
Claims 1-14 and 16-29 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 2/24/2021 cancelling claim 30 renders moot the rejection made by the Examiner under 35 USC 101/112. This rejection has been withdrawn. 
Applicants amendments filed 2/24/2021 overcome the rejection of claims 18 and 27 made by the Examiner under 35 USC 112(a). This rejection has been withdrawn.  
Applicants amendments filed 2/24/2021 overcome the rejection of claims 1, 6-13, 22-25, 28 and 29 made by the Examiner under 35 USC 102(a)(1) over Cantournet et al. (US 2014/0039620). This rejection has been withdrawn.  
Applicants amendments filed 2/24/2021 overcome the rejection of claims 1-14, 21-25, 28 and 29 made by the Examiner under 35 USC 103 over Cantournet et al. (US 2014/0039620). This rejection has been withdrawn.  
Applicants amendment filed 2/24/2021 cancelling claim 15 renders moot the rejection made by the Examiner under 35 USC 103 over Cantournet et al. (US 2014/0039620) in view of Vacanti et al. (US 6123727). This rejection has been withdrawn.  
Applicants amendments filed 2/24/2021 overcome the rejection of claims 18-20 and 27 made by the Examiner under 35 USC 103 over Cantournet et al. (US 2014/0039620) further in 
However, because the new rejections issued below are substantially the same as the withdrawn rejections noted above, Applicant’s arguments will be addressed. It is asserted that 
Nowhere in Vacanti is it actually demonstrated that gelatin, PVA or even collagen are used or even fit for the purpose of enhancing cell attachment to the polymer mesh
In response to A, while it is true that Vacanti never actually demonstrates that gelatin or PVA are used for the purpose of enhancing cell attachment to the polymer mesh, this is not considered mitigating. Vacanti, at column 4, lines 55-64, teaches that polymer coatings comprising PVA, gelatin and/or collagen “enhance” the “attachment of the cells” to their matrix. This teaching, in the Examiner’s estimation, is sufficient to reasonably expect a polymer, such as gelatin, to perform such the stated function, absent some reason otherwise. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 21-25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantournet et al. (US 2014/0039620; of record) in view of Vacanti et al. (US 6123727; of record).
Cantournet is directed to a device for tissue repair wherein the device has the following structure: 
    PNG
    media_image1.png
    163
    539
    media_image1.png
    Greyscale
(see Figure 1) wherein about 15 hydrogel threads comprise a core of the structure and are embedded in a hydrogel matrix which is of the same nature as the fibers (see [0129]).  The device is further characterized in that a part of the device is filled with a substance, preferably a bone mulch or cement or a mineral filler such as hydroxyapatite (see [0059]) (see instant claim 1). 
Example 1 provides a method of making the tissue repair device wherein PVA and ultra-high molecular weight polyethylene are assembled into braided fibers comprised of 21 and 27 strands, respectively (see Table 1, Type 4; see [0134]) (see instant claims 6, 7 and 10). The fiber are to have a diameter of between 0.1-1 um or between 1-500 um (see [0069]) (see instant claims 6, 8 and 23) and are formed in to assemblies having a diameter of approximately 10 nm (see [0135]). After fiber assembly, the fibers are then coated with a PVA solution (a hydrogel forming polymer) (see [0137]) wherein the PVA has a molecular weight between 50,000-186,000 (see [0137]) (see instant claim 13). In one embodiment, a solution of PVA with a 
The device may be used as an artificial ligament (e.g. anterior cruciate ligament) or tendon (see [0020] and [0120]) (see instant claims 11 and 12). It’s noted, however, that a limitation to how the ligament/tendon is to be used and the type of ligament/tendon, are intended use limitations are not seen to structurally limit the claim. See MPEP 2111.02(II) regarding ‘intended use’ limitations. 
Methods for using the device as a tendon/ligament is disclosed as requiring a) providing the device and b) inserting the device in the replacement site (see claim 27) (see instant claim 29).
As it pertains to the claimed tensile strength being in the range of 50-170 MPa, a fibre volume fraction of the scaffold of between 5-95%, the composition comprising between 20-50% of the scaffold, and having a porosity of between 20-50 vol%. Cantournet teaches that their scaffold device is to have a tensile strength sufficient to withstand the forces commonly associated with ligaments and tendons. The device is to possess a tensile strength of between 10-50 MPa (see [0045]) (see instant claim 2). In cases where claimed ranges overlap (e.g. 50 MPa) ranges taught by the prior art, prima facie obviousness exists. See MPEP 2144.05(I).
Cantournet contemplates their device having a porosity of greater than 1% (see [0037]) (see instant claim 5) wherein open space exist without polymeric material so that cells can migrate into the spaces contained by the device (see [0040]). Although Cantournet fails to specifically exemplify the porosity of the scaffold being between 20-50% by volume, such an finding would have been obvious given that porosity is identified as a desired variable capable of 
Although Cantournet is silent with respect to the weight percentages for each of the fibers, ceramic material and hydrogel forming polymer, given that the reference teaches the basic framework of the instantly claimed structure and recognizes that their manipulation yields to distinct properties (e.g. mechanical strength (see [0129])), it would have been obvious to manipulate the prior art so as to identify suitable amounts of fiber, ceramic material and hydrogel forming polymer capable of being used as an artificial tendon/ligament. If such a manipulation resulted in a formulation having the breakdown of the instant claims (e.g.  3, 4, 14), then such would have been the product of ordinary skill and common sense, not one of innovation. 
The device’s hydrogel component is taught to have a moisture content (equilibrium water content) of between 10-80% (see [0067]) (see instant claim 21).
Cantournet fails to teach the composition as comprising a cell adhesion promoter, wherein the cell adhesion promoter comprises gelatin.
Vacanti is directed to tissue engineered tendons and ligaments which may possess a polymer coating comprising polyvinyl alcohol and gelatin. It is taught that use of these polymers facilitates improved cell attachment (i.e. a cell adhesion promoter) (see column 4, lines 55-65).  Thus, it would have been obvious to modify Cantournet such that it further comprised gelatin with a reasonable expectation in providing cell adhesion promoting benefit. See MPEP 2143(I)(A). 
Therefore, the invention as a whole is prima facie
Claims 18-20 and 27 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cantournet et al. (US 2014/0039620; of record) as applied to claims 1-14, 21-25, 28 and 29 above, and further in view of Jaiswal et al. (Materials Science and Egineering C, 33, 2013, 2926-2936; of record).
Cantournet fails to teach the biocompatible ceramic material as being Hardystonite doped with Sr, Mg or Ba.
Jaiswal is directed to comparing physio-chemical and biological properties of hydroxyapatite and hardystonite based composite scaffolds for use in bone regeneration. It’s found that scaffolds comprising Zn-doped hardystonite (Ca2ZnSi2O7) particles demonstrated a significant increase in alkaline phosphate activity and better mineralization in comparison to scaffolds comprising hydroxyapatite particles (see abstract) (see instant claims 18 and 27). It’s noted that the study utilizes 500-100 nm hydroxyapatite powder and so it would be reasonable to utilize a similar size hardystonite powder (see page 2927, Section 2.1, 2.2). Moreover, its’ taught that the hardystonite is present in an amount of 20 and 40% by weight of the scaffold yielding a ratio of 4:1 to 1.5:1 hardystonite to polymer (see page 2927, Section 2.3). Thus, given that harystonite is known to be an excellent alternative to hydroxyapatite (which is used by Cantournet), it would have been obvious to modify Cantournet such that the scaffold comprised Zn-doped hardystonite microparticles with a reasonable expectation for success in producing a device having improved alkaine phosphate activity and improved mineralization. See MPEP 2143(I)(B).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Allowable Subject Matter
Claims 16, 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are considered allowable in view of the unexpected results showing that addition of gelatin provided an improvement in tensile modulus increasing from 400-800 MPa as demonstrated by Graph 5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611